         Case 2:18-cr-00396-JCM-EJY Document 32 Filed 08/12/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Dashawn White

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00396-JCM-EJY
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        SENTENCING HEARING
            v.
                                                          (First Request)
13   DASHAWN WHITE,
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED        AND      AGREED,        by   and   between
17   Nicholas A. Trutanich, United States Attorney, and Christopher Burton, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Dashawn White, that the Sentencing Hearing currently scheduled on
21   September 9, 2019 at 10:30 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than thirty (30) days.
23          The Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to gather mitigation information
25   for Mr. White, which is relevant to the sentencing disposition of this case.
26          2.      The defendant is not incarcerated and does not object to the continuance.
       Case 2:18-cr-00396-JCM-EJY Document 32 Filed 08/12/19 Page 2 of 3




 1        3.      The parties agree to the continuance.
 2        This is the first stipulation to continue filed herein.
 3        DATED this 12th day of August, 2019.
 4   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 5
 6      /s/ Nisha Brooks-Whittington                     /s/ Christopher Burton
     By_____________________________                  By_____________________________
 7
     NISHA BROOKS-WHITTINGTON                         CHRISTOPHER BURTON
 8   Assistant Federal Public Defender                Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
         Case 2:18-cr-00396-JCM-EJY Document 32 Filed 08/12/19 Page 3 of 3




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00396-JCM-EJY
 4
                      Plaintiff,                          ORDER
 5
            v.
 6
     DASHAWN WHITE,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   sentencing   hearing   currently   scheduled   for
11   Monday, September 9, 2019 at 10:30 a.m., be vacated and continued to October 10, 2019, at
12   the hour of 10:00 a.m.
13
                  August
            DATED this ____13,
                            day2019.
                                of August, 2019.
14
                                                                               ___
15
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
